

113 S1271 RS: Foreign Aid Transparency and Accountability Act of 2013
U.S. Senate
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 283113th CONGRESS1st SessionS. 1271[Report No. 113–131]IN THE SENATE OF THE UNITED STATESJuly 10, 2013Mr. Rubio (for himself, Mr. Cardin, Mr. Isakson, Mr. Tester, Ms. Warren, Mr. Kirk, Mr. Johanns, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 20, 2013Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the President to establish guidelines for
		  United States foreign assistance programs, and for other purposes.
		  1.Short titleThis Act may be cited as the
			 Foreign Aid Transparency and
			 Accountability Act of 2013.2.Guidelines for
			 United States foreign assistance programs(a)PurposeThe purpose of this section is to evaluate
			 the performance of United States foreign assistance and its contribution to
			 policy, strategies, projects, program goals, and priorities undertaken by the
			 Federal Government, to foster and promote innovative programs to improve
			 effectiveness, and to coordinate the monitoring and evaluation processes of
			 Federal departments and agencies that administer foreign assistance.(b)Establishment of
			 guidelinesNot later than 18
			 months after the date of the enactment of this Act, the President shall
			 establish guidelines regarding the establishment of measurable goals,
			 performance metrics, and monitoring and evaluation plans that can be applied
			 with reasonable consistency to United States foreign assistance. Such
			 guidelines shall be established according to best practices of monitoring and
			 evaluation studies and analyses.(c)Objectives of
			 guidelines(1)In
			 generalThe guidelines established under subsection (b) shall
			 provide direction to Federal departments and agencies that administer United
			 States foreign assistance on how to develop the complete range of activities
			 relating to the monitoring of resources, the evaluation of projects, the
			 evaluation of program impacts, and analysis that is necessary for the
			 identification of findings, generalizations that can be derived from those
			 findings, and their applicability to proposed project and program
			 design.(2)ObjectivesSpecifically,
			 the guidelines shall provide direction on how to achieve the following
			 objectives for monitoring and evaluation programs:(A)Building
			 measurable goals, performance metrics and monitoring and evaluation into
			 program design, to be tracked against an established baseline at the outset,
			 including the provision of sufficient program resources to conduct monitoring
			 and evaluation.(B)Disseminating
			 guidelines for the development and implementation of monitoring and evaluation
			 programs to all personnel, especially in the field, who are responsible for the
			 design, implementation, and management of foreign assistance programs.(C)Developing a
			 clearinghouse capacity for the collection and dissemination of knowledge and
			 lessons learned that serve as benchmarks to guide future programs for United
			 States development professionals, implementing partners, the international aid
			 community, and aid recipient governments, and as a repository of knowledge on
			 lessons learned.(D)Distributing
			 evaluation reports internally and making this material available online to the
			 public. Furthermore, providing a summary of each evaluation, including a
			 description of the evaluation methodology, and key findings and recommendations
			 made in the evaluation, to the public online in a fully searchable form within
			 90 days after the completion of the evaluation. Any material made available
			 online pursuant to this subparagraph may not include any classified or
			 proprietary information of nongovernmental organizations, contractors, or
			 private sector clients.(E)Establishing
			 annual monitoring and evaluation agendas and objectives.(F)Applying rigorous
			 monitoring and evaluation methodologies to focus on learning, accountability,
			 and policymaking, choosing from among a wide variety of qualitative,
			 quantitative, summative, and formative methods common in the field of social
			 scientific inquiry, including impact evaluations, a simple grading system
			 providing a clear evaluation of outcomes, and analysis of project logic that
			 includes inputs, activities, outputs, intermediate outcomes, and end
			 outcomes.(G)Partnering with
			 the academic community, implementing partners, and national and international
			 institutions that have expertise in monitoring and evaluation and analysis when
			 such partnerships will provide needed expertise or will significantly improve
			 the evaluation and analysis.(H)Developing and
			 implementing a training plan for aid personnel on the proper conduct of
			 monitoring and evaluation programs.(I)Providing
			 relevant and useful evaluation questions that meet the needs of decisionmakers,
			 an appropriate and feasible design for the evaluation questions, and criteria
			 that permit objective assessment and valid conclusions on the evaluation
			 questions.(J)Ensuring
			 sufficient, credible, and reliable measures and data in the evaluation of the
			 effectiveness of foreign assistance programs, including an assessment of
			 assumptions and limitations in such evaluations.(K)Ensuring that
			 generally accepted standards such as independence, professional judgment,
			 competence, and quality control and assurance are followed in the monitoring
			 and evaluation of programs.(d) Implementation
			 of guidelinesBeginning not
			 later than one year after the date on which the President establishes the
			 guidelines under subsection (b), the head of each Federal department or agency
			 that administers United States foreign assistance shall administer the foreign
			 assistance in accordance with the guidelines.(e)Presidential
			 reportNot later than 18 months after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a report that contains a detailed description of the guidelines that
			 have been developed on measurable goals, performance metrics, and monitoring
			 and evaluation plans for United States foreign assistance programs established
			 under this section. The report shall be submitted in unclassified form to the
			 maximum extent possible, but may contain a classified annex.(f)Implementation
			 not required for certain security sector assistance(1)In
			 generalThe Secretary of State shall not be required to
			 administer any United States foreign assistance program relating to United
			 States security sector assistance in accordance with the guidelines established
			 under this section if the Secretary of State makes a determination that the
			 administration of such program in accordance with the guidelines would be
			 detrimental to the national interests of the United States.(2)Briefings or
			 reportThe Secretary of State shall provide briefings or submit a
			 written report to the appropriate congressional committees explaining any
			 determination made under paragraph (1). Any such report may be submitted to the
			 appropriate congressional committees in classified form.(g)Comptroller
			 General reportsThe Comptroller General of the United States
			 shall—(1)not later than
			 one year after the date of the enactment of this Act, submit to the appropriate
			 congressional committees a report that contains an analysis of the actions that
			 the major Federal departments and agencies that administer United States
			 foreign assistance have taken to ensure that United States foreign assistance
			 program evaluation is planned, conducted, and utilized effectively;(2)not later than
			 three years after the date of the enactment of this Act, submit to the
			 appropriate congressional committees a report that contains an analysis
			 of—(A)the guidelines
			 established pursuant to subsection (b); and(B)the
			 implementation of the guidelines by the major Federal departments and agencies
			 that administer United States foreign assistance; and(3)not later than 5
			 years after the date of the enactment of this Act, and biennially thereafter
			 for 8 years, submit to the appropriate congressional committees a report that
			 contains an analysis of the implementation of the guidelines by the major
			 Federal departments and agencies that administer United States foreign
			 assistance.(h)Evaluation
			 definedIn this section, the
			 term evaluation means, with respect to a United States foreign
			 assistance program, the systematic collection and analysis of information about
			 the characteristics and outcomes of the program and projects under the program
			 as a basis for judgments, to improve effectiveness, and to inform decisions
			 about current and future programming.3.Internet website to
			 make publicly available comprehensive, timely, comparable, and accessible
			 information on United States foreign assistance programs(a)Publication of
			 information(1)Establishment
			 of websiteNot later than 30
			 days after the date of the enactment of this Act, the President shall direct
			 the Secretary of State to revise the Department of State's Internet website,
			 ForeignAssistance.gov, to make publicly available comprehensive,
			 timely, comparable, and accessible information on United States foreign
			 assistance programs.(2)Information
			 sharingThe head of each
			 Federal department or agency that administers United States foreign assistance
			 shall, not later than two years after the date of the enactment of this Act,
			 and every 90 days thereafter, provide to the Secretary of State information
			 about the foreign assistance programs carried out by such department or
			 agency.(3)Updates to
			 websiteThe Secretary of
			 State shall publish not later than 2 years after the date of the enactment of
			 this Act and update on a quarterly basis on the
			 ForeignAssistance.gov website the information provided under
			 paragraph (2).(b)Matters To be
			 included(1)In
			 generalThe information described in subsection (a) shall be
			 published on a detailed program-by-program basis and country-by-country
			 basis.(2)Types of
			 informationTo ensure transparency, accountability, and
			 effectiveness of United States foreign assistance programs, the information
			 described in subsection (a) shall include country assistance strategies, annual
			 budget documents, congressional budget justifications, obligations,
			 expenditures, and reports and evaluations for United States foreign assistance
			 programs and projects under such programs. Each type of information described
			 in this paragraph shall be published or updated on the Internet website not
			 later than 90 days after the date of issuance of the information.(3)Report in lieu
			 of inclusion(A)Health or
			 security of implementing partnersIf the head of a Federal department or
			 agency makes a determination that the inclusion of a required item of
			 information on the Internet website would jeopardize the health or security of
			 an implementing partner or program beneficiary, the head of the Federal
			 department or agency may provide briefings to the appropriate congressional
			 committees on the item of information or submit to the appropriate
			 congressional committees the item of information in a written report in lieu of
			 including it on the Internet website, along with the reasons for not including
			 it in the database required under this section.(B)National
			 interests of the United StatesIf the Secretary of State makes a
			 determination that the inclusion of a required item of information on the
			 Internet website would be detrimental to the national interests of the United
			 States, the Secretary of State shall provide briefings to the appropriate
			 congressional committees on the item of information or submit to the
			 appropriate congressional committees the item of information in a written
			 report in lieu of including it on the Internet website, along with the reasons
			 for not including it in the database required under this section.(C)FormAny
			 briefing or item of information provided under this paragraph may be provided
			 in classified form.(4)Failure to
			 complyIf the head of the department or agency fails to comply
			 with the requirements under paragraph (2), the head shall indicate for each
			 required item—(A)identification of
			 the reason for not including the information during that quarter;(B)a detailed
			 explanation of the reason; and(C)the department’s
			 or agency’s plan and timeline for including the omitted information for the
			 current fiscal year and the following two fiscal years, including milestones,
			 deadlines, prerequisites, and other explanatory information.(c)Scope of
			 information(1)In
			 generalThe Internet website shall contain the information
			 described in subsection (b) as follows:(A)For fiscal year
			 2013, the information relating to such fiscal year and each of the immediately
			 preceding 2 fiscal years.(B)For fiscal year
			 2014, the information relating to such fiscal year and each of the immediately
			 preceding 3 fiscal years.(C)For fiscal year
			 2015, the information relating to such fiscal year and each of the immediately
			 preceding 4 fiscal years.(D)For fiscal year
			 2016, the information relating to such fiscal year and each of the immediately
			 preceding 5 fiscal years.(2)Older
			 informationFor fiscal year 2017 and each fiscal year thereafter,
			 the Internet website shall also contain a link to a searchable database
			 available to the public containing information described in subsection (b)
			 relating to fiscal years prior to the immediately preceding 5 fiscal years but
			 subsequent to fiscal year 2010.4.Sense of
			 Congress on implementationIt
			 is the sense of Congress that Congress shall take into account the Comptroller
			 General's reports under section 2(f)(2) when making decisions regarding the
			 appropriation of funds for each department or agency that administers United
			 States foreign assistance.5.Availability of
			 fundsUp to 5 percent of the
			 amounts authorized to be appropriated for a fiscal year for each Federal
			 department or agency for United States foreign assistance programs is
			 authorized to be appropriated to carry out this Act with respect to such
			 programs for such fiscal year.6.DefinitionsIn this Act:(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.(2)United States
			 foreign assistanceThe term
			 United States foreign assistance means any tangible or intangible
			 item provided by any agency of the United States Government to a foreign
			 country, including any training, service, or technical advice, any item of
			 real, personal, or mixed property, any agricultural commodity, United States
			 dollars, and any currencies of any foreign country which are owned by the
			 United States Government, and includes foreign assistance provided by means of
			 gift, loan, sale, credit, or guaranty.(3)United States
			 security sector assistanceThe term United States security
			 sector assistance means the policies, programs, and activities the
			 United States Government employs to engage with foreign partners in the use of
			 force to protect both the foreign state and its citizens at home or abroad, to
			 maintain international peace and security, to contribute to efforts that
			 address common security challenges, and to enforce the law and provide
			 oversight of security institutions and forces, including through helping
			 foreign partners build and sustain the capacity and effectiveness of
			 institutions to provide security, safety, and justice for their people.1.Short titleThis Act may be cited as the
			 Foreign Aid Transparency and
			 Accountability Act of 2013.2.Guidelines for
			 United States foreign assistance programs(a)PurposeThe purpose of this section is to evaluate
			 the performance of United States foreign assistance and its contribution to
			 policy, strategies, projects, program goals, and priorities undertaken by the
			 Federal Government, to foster and promote innovative programs to improve
			 effectiveness, and to coordinate the monitoring and evaluation processes of
			 Federal departments and agencies that administer foreign assistance.(b)Establishment of guidelinesNot later than 18 months after the date of the enactment of this Act, the President shall establish guidelines to set measurable goals, performance metrics, and monitoring and evaluation plans that can be applied with reasonable consistency to United States foreign assistance programs.(c)Objectives of
			 guidelines(1)In
			 generalThe guidelines established under subsection (b) shall
			 provide direction to Federal departments and agencies that administer United
			 States foreign assistance on how to develop the complete range of activities
			 relating to the monitoring of resources, the evaluation of projects, the
			 evaluation of program impacts, and analysis that is necessary for the
			 identification of findings, generalizations that can be derived from those
			 findings, and their applicability to proposed project and program
			 design.(2)ObjectivesSpecifically,
			 the guidelines shall provide direction on how to achieve the following
			 objectives for monitoring and evaluation programs:(A)Building
			 measurable goals, performance metrics and monitoring and evaluation into
			 program design, to be tracked against an established baseline at the outset,
			 including the provision of sufficient program resources to conduct monitoring
			 and evaluation.(B)Disseminating
			 guidelines for the development and implementation of monitoring and evaluation
			 programs to all personnel, especially in the field, who are responsible for the
			 design, implementation, and management of foreign assistance programs.(C)Developing a
			 clearinghouse capacity for the collection and dissemination of knowledge and
			 lessons learned that serve as benchmarks to guide future programs for United
			 States development professionals, implementing partners, the international aid
			 community, and aid recipient governments, and as a repository of knowledge on
			 lessons learned.(D)Distributing
			 evaluation reports internally and making this material available online to the
			 public. Furthermore, providing a summary of each evaluation, including a
			 description of the evaluation methodology, and key findings and recommendations
			 made in the evaluation, to the public online in a fully searchable form within
			 90 days after the completion of the evaluation. Any material made available
			 online pursuant to this subparagraph may not include any classified or
			 proprietary information of nongovernmental organizations, contractors, or
			 private sector clients.(E)Establishing
			 annual monitoring and evaluation agendas and objectives.(F)Applying rigorous
			 monitoring and evaluation methodologies to focus on learning, accountability,
			 and policymaking, choosing from among a wide variety of qualitative,
			 quantitative, summative, and formative methods common in the field of social
			 scientific inquiry, including impact evaluations, a simple grading system
			 providing a clear evaluation of outcomes, and analysis of project logic that
			 includes inputs, activities, outputs, intermediate outcomes, and end
			 outcomes.(G)Partnering with
			 the academic community, implementing partners, and national and international
			 institutions that have expertise in monitoring and evaluation and analysis when
			 such partnerships will provide needed expertise or will significantly improve
			 the evaluation and analysis.(H)Developing and
			 implementing a training plan for aid personnel on the proper conduct of
			 monitoring and evaluation programs.(I)Providing
			 relevant and useful evaluation questions that meet the needs of decisionmakers,
			 an appropriate and feasible design for the evaluation questions, and criteria
			 that permit objective assessment and valid conclusions on the evaluation
			 questions.(J)Ensuring
			 sufficient, credible, and reliable measures and data in the evaluation of the
			 effectiveness of foreign assistance programs, including an assessment of
			 assumptions and limitations in such evaluations.(K)Ensuring that
			 generally accepted standards such as independence, professional judgment,
			 competence, and quality control and assurance are followed in the monitoring
			 and evaluation of programs.(d) Implementation
			 of guidelinesBeginning not
			 later than one year after the date on which the President establishes the
			 guidelines under subsection (b), the head of each Federal department or agency
			 that administers United States foreign assistance shall administer the foreign
			 assistance in accordance with the guidelines.(e)Presidential
			 reportNot later than 18 months after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a report that contains a detailed description of the guidelines that
			 have been developed on measurable goals, performance metrics, and monitoring
			 and evaluation plans for United States foreign assistance programs established
			 under this section. The report shall be submitted in unclassified form to the
			 maximum extent possible, but may contain a classified annex.(f)Guideline requirement for certain security sector assistance(1)In generalThe Secretary of State shall not be required to    implement guidelines established under subsection (b) for certain security sector assistance programs to the extent that the President is already taking steps as of the date of the enactment of this Act to implement measures with respect to security sector assistance that are similar to those referred to in this section pursuant to guidance that the President has promulgated.(2)Notification and briefing requirementsThe Secretary of State shall  provide to the appropriate congressional committees  a classified or unclassified briefing describing  any such measures being implemented.(g)Comptroller
			 General reportsThe Comptroller General of the United States
			 shall—(1)not later than one year after the date of the enactment of this Act, submit to the appropriate congressional committees a report that analyzes the actions taken by each Federal department and agency that administers United States foreign assistance programs to ensure that the monitoring and evaluation of such programs is planned, conducted, and utilized effectively;(2)not later than 3 years after the date of the enactment of this Act, submit to the appropriate congressional committees a report that analyzes—(A)the guidelines established pursuant to subsection (b); and(B)the implementation of such guidelines by each Federal department and agency that administers United States foreign assistance programs; and(3)not later than 5 years after the date of the enactment of this Act, and biennially thereafter for 8 years, submit to the appropriate congressional committees a report that analyzes any revisions to the guidelines established under subsection (b), and the implementation of such guidelines by each Federal department and agency that administers United States foreign assistance programs.(h)Evaluation
			 definedIn this section, the
			 term evaluation means, with respect to a United States foreign
			 assistance program, the systematic collection and analysis of information about
			 the characteristics and outcomes of the program and projects under the program
			 as a basis for judgments, to improve effectiveness, and to inform decisions
			 about current and future programming.3.Provision of public information on United States foreign assistance programs(a)Publication of
			 information(1)Establishment
			 of websiteNot later than 30
			 days after the date of the enactment of this Act, the President shall direct
			 the Secretary of State to revise the Department of State's Internet website,
			 ForeignAssistance.gov, to make publicly available comprehensive,
			 timely, comparable, and accessible information on United States foreign
			 assistance programs.(2)Information
			 sharingThe head of each
			 Federal department or agency that administers United States foreign assistance
			 shall, not later than two years after the date of the enactment of this Act,
			 and every 120 days thereafter, provide to the Secretary of State information
			 about the foreign assistance programs carried out by such department or
			 agency.(3)Updates to
			 websiteThe Secretary of
			 State shall publish not later than 2 years after the date of the enactment of
			 this Act and update on a semiannual basis on the
			 ForeignAssistance.gov website the information provided under
			 paragraph (2).(b)Matters To be
			 included(1)In
			 generalThe information described in subsection (a) shall be
			 published on a detailed program-by-program basis and country-by-country
			 basis.(2)Types of
			 informationTo ensure transparency, accountability, and
			 effectiveness of United States foreign assistance programs, the information
			 described in subsection (a) shall include country assistance strategies, annual
			 budget documents, congressional budget justifications, obligations,
			 expenditures, and reports and evaluations for United States foreign assistance
			 programs and projects under such programs. Each type of information described
			 in this paragraph shall be published or updated on the Internet website not
			 later than 90 days after the date of issuance of the information.(3)Report in lieu
			 of inclusion(A)Health or
			 security of implementing partnersIf the head of a Federal department or
			 agency makes a determination that the inclusion of a required item of
			 information on the Internet website would jeopardize the health or security of
			 an implementing partner or program beneficiary, the head of the Federal
			 department or agency may provide briefings to the appropriate congressional
			 committees on the item of information or submit to the appropriate
			 congressional committees the item of information in a written report in lieu of
			 including it on the Internet website, along with the reasons for not including
			 it in the database required under this section.(B)National
			 interests of the United StatesIf the Secretary of State makes a
			 determination that the inclusion of a required item of information on the
			 Internet website would be detrimental to the national interests of the United
			 States, the Secretary of State shall provide briefings to the appropriate
			 congressional committees on the item of information or submit to the
			 appropriate congressional committees the item of information in a written
			 report in lieu of including it on the Internet website, along with the reasons
			 for not including it in the database required under this section.(C)FormAny
			 briefing or item of information provided under this paragraph may be provided
			 in classified form.(4)Failure to complyIf the head of the department or agency fails to comply with the requirements under paragraph (2), the head shall provide to the appropriate congressional committees a briefing indicating for each required item—(A)identification of the reason for not including the information;(B)a detailed explanation of the reason; and(C)the department’s or agency’s plan and timeline for including the omitted information for the current fiscal year and the following two fiscal years, including milestones, deadlines, prerequisites, and other explanatory information.(c)Scope of information(1)In generalThe online publication required by subsection (a) shall, at a minimum, provide the information required  by subsection (b)—(A)in each fiscal year from 2013 through 2016, such information for fiscal years 2011 through the current fiscal year; and(B)for fiscal year 2017 and each fiscal year thereafter, such information for the immediately preceding five fiscal years in a fully searchable form.4.Sense of
			 Congress on implementationIt is the sense of Congress that Congress should take into account the Comptroller General’s reports under section 2 in making decisions regarding the appropriation of funds for each department or agency that administers United States foreign assistance.5.Availability of
			 fundsUp to 5 percent of the
			 amounts authorized to be appropriated for a fiscal year for each Federal
			 department or agency for United States foreign assistance programs is
			 authorized to be appropriated to carry out this Act with respect to such
			 programs for such fiscal year.6.DefinitionsIn this Act:(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.(2)United States
			 foreign assistanceThe term
			 United States foreign assistance means any tangible or intangible
			 item provided by any agency of the United States Government to a foreign
			 country, including any training, service, or technical advice, any item of
			 real, personal, or mixed property, any agricultural commodity, United States
			 dollars, and any currencies of any foreign country which are owned by the
			 United States Government, and includes foreign assistance provided by means of
			 gift, loan, sale, credit, or guaranty.(3)United States
			 security sector assistanceThe term United States security
			 sector assistance means the policies, programs, and activities the
			 United States Government uses to—(A)engage with foreign partners and help shape their policies and actions in the security sector;(B)help foreign partners build and sustain the capacity and effectiveness of legitimate institutions to provide security, safety, and justice for their people; and(C)enable foreign partners to contribute to efforts that address common security challenges.December 20, 2013Reported with an amendment